Case: 12-40820       Document: 00512232911         Page: 1     Date Filed: 05/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2013
                                     No. 12-40820
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

JOHNNY LEE READER,

                                                  Defendant-Appellant.


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 4:10-CR-139-2


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Johnny Lee Reader has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Reader has filed a response. To the extent that Reader asserts that his trial
counsel performed deficiently, the record is insufficiently developed to allow
consideration at this time of Reader’s claim of ineffective assistance of counsel;
such a claim generally “cannot be resolved on direct appeal when the claim has

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40820     Document: 00512232911      Page: 2   Date Filed: 05/07/2013

                                  No. 12-40820

not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006) (internal quotation marks omitted).           We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Reader’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2